71 So.3d 195 (2011)
Randy HART, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-3045.
District Court of Appeal of Florida, Fourth District.
September 28, 2011.
Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Dinardo v. State, 742 So.2d 287, 288 (Fla. 1st DCA 1998).
DAMOORGIAN and GERBER, JJ., and MARX, KRISTA, Associate Judge, concur.